DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 16/790,582 was filed on 2/13/2020.
Claims 1-20 are subject to examination.
An IDS filed on 8/5/2020 has been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9-10, 12-13,17-18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent Publication # 2018/0219955 (hereinafter Chen) in view of Biancaniello et al. U.S. Patent Publication # 2016/0080259 (hereinafter Biancaniello)
With respect to claim 1, Chen teaches a device for network optimization, the device comprising: 
-at least one memory device that stores computer-executable instructions (Paragraph 51); and
-at least one processor configured to access the memory device (Paragraph 51), wherein the processor is configured to execute the computer-executable instructions to: 
-identify a workload including a request for service from a source (i.e. client device requesting instantiation and execution of cloud applications and VMs (Paragraph 10-12, 20))
-determine network parameters associated with a network architecture (i.e. determine where to direct the request from the client device based on resource availability of the first data center and second data center wherein the resource available include processor utilization level, amount of memory available, amount of cache, bandwidth of data center) (Paragraph 20), the network architecture comprising a data center (Fig. 1 element 114) and an edge data center (Fig. 1 element 112)(Paragraph 16-17); 
determine, using the network parameters, a first programmatically expected latency associated with the data center and a second programmatically expected latency associated with the edge data center (i.e. sending latency request to first data center and receiving response to the latency request from the first data center and sending second latency request to the second data center and receiving response to the latency request from the second data center) (Paragraph 20, 29); and 
determine, based at least in part on a difference between the first programmatically expected latency or the second programmatically expected latency, a distribution of a workload to be routed between the data center and the edge data center (i.e. distributing/redirecting the request to the second data center by the load balancer based on the latency threshold between the first and second data center)(Paragraph 22-24, 29)
-route at least a portion of the workload to at least one of the data center or the edge data center (i.e. migrate workloads to data centers at different geographic locations) (Paragraph 12) based on the distribution of the workload (i.e. direct the request from the client device, determine resource availability of the first data center and the second data center)(Paragraph 19-20) wherein at least one of the data center or edge data enter is configured to process the portion of the workload (i.e. migrate cloud application and VMs to execute on servers at data center with available resources)(Paragraph 14, 25-28)
Chen does not explicitly state generate an output to provide the service requested by the source.
Biancaniello teaches identify a workload including a request (i.e. client requests) for service from a source (i.e. client) (Paragraph 34, 37); route at least a portion of the workload (i.e. client requests) to at least one of the data center (i.e. data center 130) or the edge data center based on the distribution of the workload (i.e. manage the workload of the data center by receiving incoming client requests from client devices via network and distributing the incoming client requests), wherein at least one data center or edge data center is configured to process the portion of the workload (i.e. requests maybe received and processed by the data center) and generate an output to provide the service requested by the source (i.e. request the address for web service (i.e. blog, content site, streaming content etc.) operation on the data center, and the requests may be received and processed by data center)(Paragraph 34, 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Biancaniello’s teaching in Chen’s teaching to come up with  identifying a workload including request for service and routing at least a portion of the workload to data center to process the workload and generate an output to provide the service.  The motivation for doing so would be manage the workload the data center and distributing the incoming client requests to back ends servers and the various task that need to be performed for processing each request, thereby lower request processing time.
	With respect to claim 2, Chen and Biancaniello teaches the device of claim 1, wherein the network parameters comprise at least one of a usage percentage, a core data center selection probability, a delay sensitivity value, an data upload amount, a data download amount, a processor usage requirement, or a virtual machine (VM) utilization (i.e. resource availability of the first data center and second data center wherein the resource available include processor utilization level, amount of memory available, amount of cache, bandwidth of data center) (Paragraph 20)
With respect to claim 4, Chen and Biancaniello teaches the device of claim 1, wherein the distribution is determined based at least in part on the difference exceeding a predetermined threshold (Paragraph 29)
With respect to claim 5, Chen and Biancaniello teaches the device of claim 1, wherein at least one of (1) a transmission rate associated with data traffic to and from the data center (Paragraph 20, 37) , (2) a transmission rate associated with data traffic to and from the edge data center (Paragraph 20, 37), (3) a transmission rate associated with data traffic to and from a device associated with the edge data center (Paragraph 20, 37), or (4) a transmission rate associated with data traffic to and from a device associated with the data center is throttled based on the difference (Paragraph 20, 37)
	With respect to claims 9-10, 12-13 respectively teaches same limitation as claims 1-2, 4-5 respectively, therefore rejected under same basis.
With respect to claims 17-18, 20 respectively teaches same limitation as claims 1-2, 5 respectively, therefore rejected under same basis.

Claim(s) 3, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent Publication # 2018/021995 (hereinafter Chen) in view of Biancaniello further in view of Su et al. U.S. Patent # 10,466,717 (hereinafter Su)
With respect to claim 3, Chen and Biancaniello teaches the device of claim 1, but fails to further teaches wherein the determination is performed using a machine learning technique, the machine learning technique comprising at least one of a supervised machine learning technique or an unsupervised machine learning technique, the machine learning technique 78185797 - WB-202002-009-1-USO further comprising at least one of a long short term memory (LSTM) neural network, a recurrent neural network, a time delay neural network, or a feed forward neural network.
Su teaches wherein the determination is performed using a machine learning technique (column 15 lines 26-36), the machine learning technique comprising at least one of a supervised machine learning technique or an unsupervised machine learning technique (column 15 lines 26-36), the machine learning technique 78185797 - WB-202002-009-1-USO further comprising at least one of a long short term memory (LSTM) neural network, a recurrent neural network, a time delay neural network, or a feed forward neural network (column 15 lines 26-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Su’s teaching in Chen and Biancaniello’s teaching to come up with determining based on machine learning technique comprising feed forward neural network or recurrent neural network.  The motivation for doing so would be to allow neural networks to efficiently and accurately process a type of input and generate a type of output.
	With respect to claims 11, 19 teaches same limitation as claim 3, therefore rejected under same basis.
Claim(s) 6-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. U.S. Patent Publication # 2018/021995 (hereinafter Chen) in view of Biancaniello further in view of Goel et al. U.S. Patent Publication # 2012/0163388(hereinafter Goel)
With respect to claim 6, Chen and Biancaniello  teaches the device of claim 1, but does not further teaches wherein the processor is further configured to label at least a first portion of the workload with a first tag, the first tag indicating that the first portion is to be routed to the data center, and the processor is configured to label at least a second portion of the workload with a second tag, the second tag indicating that the second portion is to be routed the edge data center.
Goel teaches wherein the processor is further configured to label at least a first portion of the workload with a first tag (i.e. adding VLAN tag for the first VLAN to the network traffic), the first tag indicating that the first portion is to be routed to the data center (i.e, first data center) (Paragraph 253, 254, 255-256), and the processor is configured to label at least a second portion of the workload with a second tag, the second tag indicating that the second portion is to be routed the edge data center (i.e. adding VLAN tag for the second VLAN to the network traffic and being routed to second data center/second intermediary device)(Paragraph 253, 254, 260-262). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Goel’s teaching in Chen and Biancaniello’s teaching to come up with labeling with a first tag for the workload for first portion routed to first data center and labeling with second tag for second portion of the second data center.  The motivation for doing so would be so the workload/traffic can be routed to appropriate address of the device in the data center (Paragraph 258-259)
With respect to claim 7, Chen, Biancaniello and Goel teaches the device of claim 6, but Goel further teaches wherein the processor is further configured to (1) receive a first completed workload associated with the first portion from the data center (i.e. receiving encapsulated VLAN tagged network traffic) (Paragraph 257-258), and (2) receive a second completed workload associated with the second portion from the edge data center (i.e. forwarding/receiving the tagged packets with VLAN identifier at the third intermediary device) (Paragraph 258-262), and (3) classify, filter, or aggregate the first completed workload or the second completed workload using the first tag or second tag (Paragraph 258-262)
With respect to claim 8, Chen, Biancaniello and Goel teaches the device of claim 7, but Goel further teaches wherein the processor is configured to cause to transmit at least the first completed workload or the second completed workload to a second device on the network architecture (Paragraph 253-254, 255-259)
With respect to claims 14-16 respectively, teaches same limitation as claims 6-8 respectively, therefore rejected under same basis.
Response to Arguments
Applicant's arguments filed 11/17/2022 respect to newly added limitation “identify a workload including a request for service from a source; route at least a portion of the workload to at least one of the data center or the edge data center based on the distribution of the workload wherein at least one of the data center or edge data enter is configured to process the portion of the workload” have been fully considered but they are not persuasive. 
With respect to remark A, Applicant states that Chen does not teach “identify a workload including a request for service from a source; route at least a portion of the workload to at least one of the data center or the edge data center based on the distribution of the workload wherein at least one of the data center or edge data enter is configured to process the portion of the workload generate an output to provide the service requested by the source”
Examiner agrees, Chen does not teach “generate an output to provide the service requested by the source” but Chen teaches identify a workload including a request for service from a source (i.e. client device requesting instantiation and execution of cloud applications and VMs (Paragraph 10-12, 20)).  In Paragraphs 12, 14, 19-20, 25-28, Chen teaches route at least a portion of the workload to at least one of the data center or the edge data center (i.e. migrate workloads to data centers at different geographic locations) (Paragraph 12) based on the distribution of the workload (i.e. direct the request from the client device, determine resource availability of the first data center and the second data center)(Paragraph 19-20) wherein at least one of the data center or edge data enter is configured to process the portion of the workload (i.e. migrate cloud application and VMs to execute on servers at data center with available resources)(Paragraph 14, 25-28)
Chen does not explicitly state generate an output to provide the service requested by the source.
Biancaniello teaches identify a workload including a request (i.e. client requests) for service from a source (i.e. client) (Paragraph 34, 37); route at least a portion of the workload (i.e. client requests) to at least one of the data center (i.e. data center 130) or the edge data center based on the distribution of the workload (i.e. manage the workload of the data center by receiving incoming client requests from client devices via network and distributing the incoming client requests), wherein at least one data center or edge data center is configured to process the portion of the workload (i.e. requests maybe received and processed by the data center) and generate an output to provide the service requested by the source (i.e. request the address for web service (i.e. blog, content site, streaming content etc.) operation on the data center, and the requests may be received and processed by data center)(Paragraph 34, 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Biancaniello’s teaching in Chen’s teaching to come up with  identifying a workload including request for service and routing at least a portion of the workload to data center to process the workload and generate an output to provide the service.  The motivation for doing so would be manage the workload the data center and distributing the incoming client requests to back ends servers and the various task that need to be performed for processing each request, thereby lower request processing time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Dilley et al. U.S. Patent # 10,791,168 which teaches resource utilization within edge data centers and communication latency and evaluating placement determination periodically.
B).  Laden et al. U.S. Patent Publication # 2013/0325950 which teach latency communication between data center nodes and adjusting write dissemination topologies  between latency, throughput depending on parameters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453